The Honorable Barbara Nix State Representative
1603 Utopia Benton, Arkansas 72015-3111
Dear Representative Nix:
You have requested my opinion on the following questions concerning a fireman who you report is unable to perform his duties with the fire department as a result of responding to a fatal multi-vehicle accident:
  1. Does the fireman's disability qualify his family for scholarship benefits under A.C.A. § 6-82-503?
  2. Is the fireman's disability considered to have occurred in the performance of a "hazardous duty" or en route to a location where a hazardous duty exists?
  3. What is required to prove that a "hazardous duty" exists?
RESPONSE
I must respectfully decline to address your questions because of this office's longstanding policy against issuing opinions on matters that are the subject of pending or impending litigation or an ongoing administrative proceeding. This policy has consistently been applied to matters pending before both administrative agencies and the courts. E.g., Ops. Att'y Gen. 2008-183; 2008-081; 99-139; 96-137; 90-114. The questions you have posed have been raised or are implicated in a disability determination hearing pending before the Arkansas Claims Commission. Questions raised in a quasi-judicial proceeding before an administrative agency *Page 2 
are properly addressed in that forum, and an opinion from this office would merely amount to executive comment on a matter that is appropriately before the Commission.
I regret that I could not be of greater assistance in this matter. Resolution of the pending Claims Commission hearing should, however, provide insight in resolving the particular issues about which you have inquired.
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General *Page 1